FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50461

               Plaintiff - Appellee,
                                                 D.C. No. 8:11-cr-00031-JVS
  v.

MARCO ANTONIO GAMBOA                             MEMORANDUM *
GUZMAN, a.k.a. Pedro Rodriguez Flores,
a.k.a. Marco Gamboa, a.k.a. Tony
Gamboa, a.k.a. Daniel Garcia Guzman,
a.k.a. Javier Gomez Mendez, a.k.a. Pedro
Quintana Mora, a.k.a. Pedro Mora
Quintana, a.k.a. Daniel Dadena Rodriguez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Marco Antonio Gamboa Guzman appeals from the district court’s judgment

and challenges his guilty-plea conviction and 63-month sentence for being an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal alien found in the United States following deportation, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Gamboa

Guzman’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Gamboa

Guzman the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-50461